Citation Nr: 1022617	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  An October 2007 decision granted 
service connection for PTSD and assigned a 50 percent 
disability rating, effective in February 2007.  The Veteran 
timely perfected an appeal for this issue with the filing of 
a VA Form 9 in August 2008.  On this form he requested a 
hearing on this issue which he has not yet been accorded.  

An August 2008 RO rating decision denied, in part, service 
connection for tinnitus.  In February 2009, the Veteran 
submitted a VA Form 9 which served as a timely notice of 
disagreement on this issue.  In November 2009, the RO issued 
a Supplemental Statement of the Case (SSOC) which included 
the issue of service connection for tinnitus.  In January 
2010 the Veteran's representative submitted a VA Form 646, 
which served as a timely substantive appeal on the issue of 
entitlement to service connection for tinnitus.  The RO 
included this issue on the Certification of Appeal, VA Form 
8.  This issue is on appeal and is addressed by the Board 
below.  

Finally, a February 2009 RO rating decision denied 
entitlement to TDIU.  This issue was timely appealed.  

In April 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge; but only as to the 
issue of TDIU.  A transcript of his testimony is associated 
with the claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues involving an increased disability rating for PTSD 
and TDIU are  addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a current diagnosis of tinnitus which is 
related to noise exposure during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for service connection for has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to service connection for 
tinnitus.  In July 2008, a VA audiology Compensation and 
Pension examination of the Veteran was conducted.  The 
examination report was negative for any complaints of 
tinnitus.  Accordingly, the RO denied service connection for 
tinnitus based on a lack of diagnosis of a current 
disability.

The evidence of record reveals that the Veteran served in the 
artillery branch of the Army, and that he served in Vietnam.  
Accordingly, the evidence of record supports his assertion 
that he incurred acoustic trauma in the form of noise 
exposure to artillery weapons fire during service.  An April 
2010 VA audiology note was recently submitted.  This record 
indicates that the Veteran has a current diagnosis of 
tinnitus which is "as likely as not caused by the service-
related noise exposure. Accordingly, service connection for 
tinnitus is warranted


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran perfected an appeal for entitlement to an initial 
disability rating in excess of 50 percent for PTSD.  He 
requested a hearing before the Board on this issue on a VA 
Form 9 dated August 2008.  In April 2010 he was accorded a 
hearing before the undersigned Veterans Law Judge.  Only the 
issue of TDIU, however, was addressed in this hearing.  It is 
not clear from the record whether the Veteran still desires a 
hearing on the issue of an increased disability rating for 
his PTSD.  This must be clarified.  

The Veteran's primary claim is for TDIU.  He claims that his 
service-connected disabilities render him unemployable.  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director of 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.  38 
C.F.R. § 4.16(b).

The Veteran meets the threshold requirements of 38 C.F.R. § 
4.16(a) to be considered for TDIU.  However, the evidence 
also establishes that the Veteran has a variety of serious 
disabilities which are not service-connected and have 
considerable impact upon his employability.  Review of the 
record does not reveal that a VA examination has been 
conducted for the purpose of determining whether his service-
connected disabilities alone render him unemployable.  This 
should be done.  When the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Contact the Veteran and ask him if 
the April 2010 Travel Board hearing 
satisfied his desire to have a hearing in 
the issue of entitlement to an initial 
disability rating in excess of 50 percent 
for PTSD.  If, and only if, the Veteran 
indicates that he still wants a hearing 
on this issue, schedule him for the 
appropriate hearing.  

2.  Schedule the Veteran for the 
appropriate VA examination for 
employability.  The report of examination 
should include a detailed account of all 
disabilities found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is to review the 
evidence of record and indicate whether 
the Veteran is unable to secure or follow 
a substantially gainful occupation as a 
result of service-connected disabilities 
alone.  The report of examination must 
include a complete rationale for all 
opinions expressed.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

3.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
report does not include adequate 
responses to the opinions requested, it 
must be returned for corrective action.  
38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

4.  Following the above, readjudicate 
the Veteran's claims for an increased 
rating for PTSD and TDIU.  If the 
benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the Veteran 
and his representative should be 
afforded an opportunity to respond.  
Then, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


